—In an action to recover damages, inter alia, for the negligent infliction of emotional distress, the defendants County of Nassau and Nassau County Department of Health appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated March 19, 1998, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred in denying the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them. The appellants are immune from liability for the conduct underlying the plaintiffs’ causes of action. The appellants’ acts were not exclusively ministerial, but involved the exercise of discretion and judgment (see, Mon v City of New York, 78 NY2d 309; Tango v Tulevech, 61 NY2d 34).
In any event, the plaintiffs’ cause of action to recover damages for negligent infliction of emotional distress must be dismissed inasmuch as the appellants’ conduct did not *532unreasonably endanger the safety of the plaintiff Lauren Davies, or cause her to fear for her safety (see, Losquadro v Winthrop Univ. Hosp., 216 AD2d 533; Glendora v Gallicano, 206 AD2d 456). There is also no merit to the plaintiffs’ cause of action alleging a violation of Public Health Law § 2305 (1). Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.